Case 1:15-cr-00252-PKC-RML Document 1284 Filed 08/07/19 Page 1 of 1 PageID #: 22477

                                                                          CLIFFORD CHANCE US LLP
                                                                         31 WEST 52ND STREET
                                                                         NEW YORK, NY 10019-6131
                                                                         TEL +1 212 878 8000
                                                                         FAX +1 212 878 8375
                                                                         www.cliffordchance.com




   ByECF                                                                       Direct Dial:+ I 212 878 3270
                                                                      E-mail: ernie.gao@cliffordchance.com

                                                                                        August 7, 2019
   The Honorable Pamela K. Chen
   United States District Judge
   United States Courthouse
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

  Re:    United States v. Jeffrey Webb, et al., 15 Cr. 252 (PKC)


  Dear Judge Chen:

  On behalf of our client, Mr. Jeffrey Webb, we write to respectfully request that his sentencing date
  (currently September 10, 2019) be adjourned for approximately six months, to a date that is
  convenient for the Court.

  I have consulted with Assistant United States Attorney M. Kristin Mace about this request, and
  the government has no objection to the proposed adjournment.

  Thank you for your consideration.

  Respectfully submitted,

     Isl Ernie Gao
  Rijie Ernie Gao

  cc:    United States Attorney's Office, Eastern District of New York (by ECF)
